          Case 3:20-cv-05567-VC Document 27 Filed 09/11/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  STEVEN W. WILSON,                                Case No. 20-cv-05567-VC
                 Plaintiff,
                                                   ORDER RE MEMO OF PRO SE
          v.                                       PLAINTIFF FOR CLARIFICATION
  FACEBOOK, INC.,                                  Re: Dkt. No. 25
                 Defendant.

       The Court is in receipt of a series of questions from pro se litigant Steven W. Wilson

regarding the discovery process in In re Facebook, Inc., Consumer Privacy User Profile

Litigation, No. 3:18-md-02843-VC. As an initial matter, lead counsel for the plaintiffs in the

MDL litigation are instructed to contact Mr. Wilson within 14 days of this order to assist him

with any questions. In the event that Court action is needed following that conversation, the

parties may request a status conference.

       IT IS SO ORDERED.

Dated: September 11, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
